Case: 17-30345      Document: 00514158877         Page: 1    Date Filed: 09/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 17-30345
                                                                                    Fif h Circuit

                                                                                  FILED
                                  Summary Calendar                        September 15, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

GREGORY HOLT, also known as Abdul Maalik Muhammad,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:05-CR-20012-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Gregory Holt, now Arkansas prisoner # 129616, appeals the district
court’s denial of the petition for a writ of coram nobis that he filed with respect
to his 2005 conviction of making threats against the President’s family. His
motion to file a supplemental brief is GRANTED.
       We review the district court’s “factual findings for clear error, questions
of law de novo, and the district court’s ultimate decision to deny the writ [of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30345     Document: 00514158877     Page: 2   Date Filed: 09/15/2017


                                  No. 17-30345

coram nobis] for abuse of discretion.” Santos-Sanchez v. United States, 548
F.3d 327, 330 (5th Cir. 2008), vacated on other grounds by 559 U.S. 1046,
(2010). This court’s “review is limited by the presumption of correctness of
prior proceedings and the narrow range of claims cognizable in granting the”
writ of coram nobis. United States v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998).
      Holt has failed to show that the district court abused its discretion by
denying his petition. A writ of coram nobis is not a substitute for an appeal
and will issue only if there is no other remedy available. See id. at 422. “[A]
petitioner seeking coram nobis must exercise reasonable diligence in seeking
prompt relief.” Id. at 427 (internal quotation marks and citations omitted).
Thus, he must provide sound reasons for failing to seek appropriate relief
earlier. Id. at 422. Holt’s failure to provide these reasons suffices to show that
the district court did not abuse its discretion by denying his petition. See id.
            AFFIRMED.




                                        2